Electronically Filed
                                                          Supreme Court
                                                          SCEC-XX-XXXXXXX
                                                          02-OCT-2020
                           SCEC-XX-XXXXXXX                11:49 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       BRIAN EVANS, Plaintiff,

                                 vs.

                   KAIALI#I (KAI) KAHELE, Defendant.


                         ORIGINAL PROCEEDING

        ORDER DENYING EMERGENCY MOTION FOR RECONSIDERATION
    OF THE ORDER DENYING MOTION TO INSTRUCT HAWAI#I ELECTIONS
     COMMISSION TO STAY PRINTING OF GENERAL ELECTION BALLOTS
       OR MAILING THEREOF PENDING THE OUTCOME OF THIS CASE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ashford, assigned by reason of vacancy)

          Upon consideration of the emergency motion for
reconsideration of the order denying motion to instruct the
Hawai#i Elections Commission to stay printing of the general
election ballots or mailing thereof pending the outcome of this
case filed by Plaintiff Brian Evans, the papers in support, and
the records and files herein,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED:    Honolulu, Hawai#i, October 2, 2020.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ James H. Ashford